DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 02/08/2022 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 4, 14, 17, and 21 have been amended, 
Claims 2, 7-13, and 15 were previously cancelled, and
Claims 1, 3-6, 14, and 16-27 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-6, 14, and 16-27, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-6, 14, and 16-27 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-6, 14, and 16-27 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 7 and 14, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claim 14, recites, in part, 
a printing unit comprising a laser beam printer unit, an inkjet printer unit, or the like configured to execute printing on a sheet; (generic computer equipment or equipment tangentially in the field of use (See MPEP 2106.05(h)) to perform the abstract idea)
a storage unit; (generic computer equipment or equipment tangentially in the field of use (See MPEP 2106.05(h)) to perform the abstract idea)
an image memory that stores image data; (generic computer equipment or equipment tangentially in the field of use (See MPEP 2106.05(h)) to perform the abstract idea)
a control program memory that stores instructions; and  (generic computer equipment or equipment tangentially in the field of use (See MPEP 2106.05(h)) to perform the abstract idea)
at least one processor that, upon executing instructions stored in the control program memory, causes the printing apparatus to act as: (generic computer equipment to perform the abstract idea)
a printing control unit that performs processing on the image data and outputs it to the printing unit;
a detection unit configured to detect an event related to printing executed by the printing unit; a storage control unit configured to store, in a storage unit, log information generated based on an event related to printing executed by the printing unit; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a storage control unit configured to store, in the storage unit, log information generated based on the event detected by the detection unit; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a first determination unit configured to determine whether a definitive registration in the server system has been completed; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a second determination unit configured to determine whether a provisional registration in the server system has been completed; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a transmission unit configured to transmit the stored log information, (sending and receiving data to perform the abstract idea),
wherein, in a case where the definitive registration and the provisional registration have not been completed, the transmission unit transmits a request of the provisional registration to the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the provisional registration has been completed in the server system based on the request of the provisional registration, the storage control unit controls to store the log information generated based on the event in the storage unit of the printing apparatus, and before the notification is received indicating that the provisional registration has been completed, the storage control unit does not store the log information in the storage unit, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, in a case where a request of the definitive registration is transmitted to the server system in a state in which the provisional registration has been completed, the definitive registration is completed in the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the definitive registration has been completed, the storage control unit controls to transmit the log information stored in the storage unit before the definitive registration is completed, and before the notification is received indicating that the definitive registration has been completed, the storage control unit does not transmit the log information stored in the storage unit to the server system. (processing data and storing data and electronic recordkeeping to perform the abstract idea),
These limitations set forth a concept of sending and receiving data to register a product and claim 14 has the registration and a purchase/use/display loyalty/reward points.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-4 and their related text and Paragraph 0103 of the specification (US Patent Application Publication No. 2019/0005531 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  These limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6 and 15-25 further describe the abstract idea, and do not set forth further additional elements. 
Claims 1, 3-5, 14, 16-18, 20-23, and 25-27 further details computer functionality
Claims 6 and 19 describe a generic printing unit 
Claim 24 describes the data used
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-6, 14, and 16-27 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  


Response to Arguments

Applicant argued the Claim 1 did not recite a loyalty system so it is patent eligible.   
The Examiner respectfully disagrees as claim 14 still recites a loyalty system but that is irrelevant.  As a system for registration or loyalty system both independent claims and their dependents are a business relationship and hence directed to the abstract idea of organizing human activity.  


Applicant argued the claim are directed to a specific machine (a printer)..   
“Instead, the claimed features of Claim 1 are directed to a printing apparatus that stores log information related to printing events and transmits the log information to a server depending on the registration status of the printing apparatus with the server. More specifically, the claimed elements of the printing apparatus include printing unit, a storage unit, an image memory, a control program memory, and at least one processor that causes the printing apparatus to act as a printing control unit, a detection unit, a storage control unit, a first determination unit, a second determination unit, and a transmission unit. While it is true that the transmitted log information may be used by a server to grant points in a reward system, Claim 1 does not recite any feature regarding points and cannot fairly be characterized as sending and receiving data to purchase/use/display loyalty/reward points. To the contrary, the invention, as claimed, is directed to a printing apparatus that stores and transmits log information related to printing events.”  

“Furthermore, it is clear that Claim 1 is directed to a specific machine, namely, a printing apparatus including a printing unit, a storage unit, an image memory, a control program memory, and at least one processor that causes the printing apparatus to act as a printing control unit, a detection unit, a storage control unit, a first determination unit, a second determination unit, and a transmission unit. Although the machine-or transformation test is no longer the primary test for determining patent-eligible subject matter, the Supreme Court has said that test is an important clue to eligibility, and MPEP §2106 says this test should be considered as part of the ‘integration’ determination or ‘significantly more’ determination. The extensive hardware elements of a printing apparatus recited in Claim 1 therefore further support that Claim 1, to the extent it recites an abstract idea, recites that abstract idea as integrated into a practical application, and Claim 1 recites significantly more than a mere abstract idea.”  

The Examiner respectfully disagrees, after discussion with the Examiner’s Supervisor, Hajime S. Rojas, and QAS, Jamisue Plucinski,  it was agreed a 101 rejection is required.  The claims purport to be a printer, but it is a printer with a generic CPU (see Figure 2 item 101).  Further, per MPEP 2106.05(f), the printer is tangential to the inventive concept it is sending and receiving data to enroll/utilize a loyalty system/program and/or product registration .  The specification details the printer can be essentially any printer (Paragraph 0031 of Applicant’s specification “The printing unit 114 is configured of a laser beam printer, an inkjet printer, or the like and prints image data generated by the printing control unit 113 onto a printing medium such as a paper sheet.”)  Hence the printer is NOT the invention but merely a machine disclosed in a generic way utilizes “Mere Instructions To Apply An Exception” (MPEP 2106.05(f)).  
Further this is similar to Yu v. Apple (Fed. Cir. June 11, 2021).  In Yu, a divided Federal Circuit panel affirmed the Northern District of California’s grant of Apple’s and Samsung’s Rule 12(b)(6) motions to dismiss on ineligibility grounds, where the asserted claims were directed to a tangible, physical invention: a digital camera.  Although the claims recite concrete, tangible hardware components, the majority still found it directed to an abstract idea, focusing on the functional language concluding the claim: “We agree with the district court that claim 1 is directed to the abstract idea of taking two pictures (which may be at different exposures) and using one picture to enhance the other in some way.” Yu, 2021 WL 2385520 at *2. The majority found significant that the claim’s physical elements were “[o]nly conventional camera components . . . two image sensors, two lenses, an analog-to-digital converting circuitry, an image memory, and a digital image processor. Indeed, it is undisputed that these components were well-known and conventional.” Id. The claim’s final, functional element did not save the patent from abstractness because “the idea and practice of using multiple pictures to enhance each other has been known by photographers for over a century” and “[o]nly conventional camera components are recited to effectuate the resulting ‘enhanced’ image . . . And, as claimed, these conventional components perform only their basic functions . . . .” Id. Judge Newman dissented, writing: “[t]his camera is a mechanical and electronic device of defined structure and mechanism” such that the decision outstepped the bounds of § 101. Id. at *5.
The claims of the instant invention do recite tangible printer hardware, but are simply using the generically claimed hardware for merely applying the abstract idea.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681